

        

EXHIBIT 10.10
FORM OF SELECTED DEALER AGREEMENT
WITH CAREY FINANCIAL, LLC


To:                    
RE:
CAREY WATERMARK INVESTORS 2 INCORPORATED

Ladies and Gentlemen:
Carey Financial, LLC (the “Dealer Manager”) entered into a dealer manager
agreement, dated as of ____________, 2015 (the “Dealer Manager Agreement”), with
Carey Watermark Investors 2 Incorporated, a Maryland corporation (the
“Company”), under which the Dealer Manager agreed to use its best efforts to
solicit subscriptions in connection with the public offering (the “Offering”)
for its shares of common stock, $.001 par value per share, as described in the
Dealer Manager Agreement commencing on the initial Effective Date (as defined
below).   Unless otherwise defined herein, capitalized terms used herein shall
have the respective meanings therefor as in the Dealer Manager Agreement.
In connection with the performance of the Dealer Manager’s obligations under
Section 3 of the Dealer Manager Agreement, the Dealer Manager is authorized to
retain the services of securities dealers (the “Selected Dealers”) who are
members of the Financial Industry Regulatory Authority (“FINRA”) to solicit
subscriptions for Shares in connection with the Offering. You are hereby invited
to become a Selected Dealer and, as such, to use your reasonable best efforts to
solicit subscribers for Shares, in accordance with the following terms and
conditions of this selected dealer agreement (this “Agreement”):
1.
Registration Statement.

(a)
Registration Statement and Prospectus. A registration statement on Form S-11
(File No. 333-196681), including a preliminary prospectus, has been prepared by
the Company and was initially filed with the Securities and Exchange Commission
(the “Commission”) on June 11, 2014, in accordance with the applicable
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
and the applicable rules and regulations of the Commission promulgated
thereunder (the “Securities Act Rules and Regulations”) for the registration of
the Offering.  The Company has prepared and filed such amendments thereto and
such amended prospectus as may have been required to the date hereof, and will
file such additional amendments and supplements thereto as may hereafter be
required. The registration statement on Form S-11 and the prospectus contained
therein, as finally amended at the date the registration statement is declared
effective by the Commission (the “Effective Date”) are respectively hereinafter
referred to as the “Registration Statement” and the “Prospectus”, except that:

(i)
if the Company files a post-effective amendment to such registration statement,
then the term “Registration Statement” shall, from and after the declaration of
the effectiveness of such post-effective amendment by the Commission, refer to
such registration statement as amended by such post-effective amendment, and the
term “Prospectus” shall refer to the amended prospectus then on file with the
Commission; and


Carey Financial, LLC
Selected Dealer Agreement    1

--------------------------------------------------------------------------------



(ii)
if the prospectus filed by the Company pursuant to either Rule 424(b) or 424(c)
of the Securities Act Rules and Regulations shall differ from the prospectus on
file at the time the Registration Statement or the most recent post-effective
amendment thereto, if any, shall have become effective, then the term
“Prospectus” shall refer to such prospectus filed pursuant to either Rule 424(b)
or 424(c), as the case may be, from and after the date on which it shall have
been filed. The term “preliminary Prospectus” as used herein shall mean a
preliminary prospectus related to the Shares as contemplated by Rule 430 or Rule
430A of the Securities Act Rules and Regulations included at any time as part of
the Registration Statement.

As used herein, the terms “Registration Statement”, “preliminary Prospectus” and
“Prospectus” shall include the documents, if any, incorporated by reference
therein. As used herein, the term “Effective Date” also shall refer to the
effective date of each post-effective amendment to the Registration Statement,
unless the context otherwise requires.
1.
Compliance with Applicable Rules and Regulations; License and Association
Membership.

Upon the date of this Agreement, the undersigned securities dealer will become
one of the “Selected Dealers” referred to in the Dealer Manager Agreement and is
referred to herein as “Selected Dealer”. Selected Dealer agrees that
solicitation and other activities by it hereunder shall comply with, and shall
be undertaken only in accordance with, the terms of the Dealer Manager
Agreement, the terms of this Agreement, the Securities Act, the Securities Act
Rules and Regulations, the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and the applicable rules and regulations promulgated thereunder
(the “Exchange Act Rules and Regulations”), the Blue Sky Survey (as defined
below), the FINRA Rules applicable to the Offering from time to time in effect,
specifically including, but not in any way limited to, NASD Conduct Rules 2340
(Customer Account Statements) and 2420 (Dealing with Non-Members), and FINRA
Rules 2111 (Suitability), 2310 (Direct Participation Programs), 5130
(Restrictions on the Purchase and Sale of Initial Equity Public Offerings), and
5141 (Sale of Securities in a Fixed Price Offering), and the provisions of
Article III.C. of the Statement of Policy Regarding Real Estate Investment
Trusts of the North American Securities Administrators Association, Inc., as
revised and amended on May 7, 2007 and as may be further revised and amended
(the “NASAA Guidelines”).
Selected Dealer’s acceptance of this Agreement constitutes a representation to
the Company and to the Dealer Manager that Selected Dealer is a properly
registered or licensed broker-dealer, duly authorized to sell Shares under
federal and state securities laws and regulations in all states where it offers
or sells Shares, and that it is a member in good standing of FINRA. Selected
Dealer represents and warrants that it is currently licensed as a broker-dealer
in the jurisdictions identified on Schedule I to this Agreement and that its
independent contractors and registered representatives have the appropriate
licenses to offer and sell the Shares in such jurisdictions.
This Agreement shall automatically terminate with no further action by either
party if Selected Dealer ceases to be a member in good standing of FINRA or with
the securities commission of the state in which Selected Dealer’s principal
office is located. Selected Dealer agrees to notify the Dealer Manager
immediately if Selected Dealer ceases to be a member in good standing of FINRA
or with the securities commission of any state in which Selected Dealer is
currently registered or licensed.
2.
Limitation of Offer; Investor Suitability.

(a)
Investor Suitability. Selected Dealer will offer Shares only:


Carey Financial, LLC
Selected Dealer Agreement    2

--------------------------------------------------------------------------------



(i)
to persons that meet the financial qualifications set forth in the Prospectus or
in any suitability letter or memorandum sent to it by the Company or the Dealer
Manager, and

(ii)
in accordance with Section 8, to persons in the jurisdictions in which it is
advised in writing by the Company or the Dealer Manager that the Shares are
qualified for sale or that qualification is not required (the “Blue Sky
Survey”).  

Notwithstanding the qualification of Shares for sale in any respective
jurisdiction (or exemption therefrom), Selected Dealer will not offer Shares and
will not permit any of its registered representatives to offer Shares in any
jurisdiction unless both Selected Dealer and such registered representative are
duly licensed to transact securities business in such jurisdiction. In offering
Shares, Selected Dealer shall comply with the provisions of the FINRA Rules, as
well as other applicable rules and regulations relating to suitability of
investors, including, but not limited to, the provisions of Section III.C. of
the NASAA Guidelines.
In offering the sale of Shares to any person, Selected Dealer will have
reasonable grounds to believe (based on such information obtained from the
investor concerning the investor’s age, investment objectives, other
investments, financial situation, needs or any other information known by
Selected Dealer after due inquiry) that:  (A) such person is in a financial
position appropriate to enable such person to realize to a significant extent
the benefits described in the Prospectus, including the tax benefits where they
are a significant aspect of the Company; (B) the investor has a fair market net
worth sufficient to sustain the risks inherent in the program, including loss of
investment and lack of liquidity; (C) the purchase of the Shares is otherwise
suitable for such person; and (D) such person has either: (1) a minimum annual
gross income of $70,000 and a minimum net worth (exclusive of home, home
furnishings and automobiles) of $70,000; or (2) a minimum net worth (determined
with the foregoing exclusions) of $250,000 and meets the higher suitability
standards, if applicable, imposed by the state in which the investment by such
investor is made. Selected Dealer further will use its best efforts to determine
the suitability and appropriateness of an investment in the Shares of each
proposed investor solicited by a person associated with Selected Dealer by
reviewing documents and records disclosing the basis upon which the
determination as to suitability was reached as to each proposed investor,
whether such documents and records relate to accounts which have been closed,
accounts which are currently maintained or accounts hereinafter established.  In
making the determinations as to financial qualifications and as to suitability
required by the NASAA Guidelines, Selected Dealer may rely on (x)
representations from investment advisers who are not affiliated with Selected
Dealer, banks acting as trustees or fiduciaries, and (y) information it has
obtained from a prospective investor, including such information as the
investment objectives, other investments, financial situation and needs of the
person or any other information known by Selected Dealer after due inquiry.  
Notwithstanding the foregoing, Selected Dealer shall not execute any transaction
with the Company in a discretionary account without prior written approval of
the transaction by the customer.
(b)
Maintenance of Records. Selected Dealer shall maintain, for at least six years
or for a period of time not less than that required in order to comply with all
applicable federal, state and other regulatory requirements, whichever is later,
a record of the information obtained to determine that an investor meets the
suitability standards imposed on the offer and sale of the Shares (both at the
time of the initial subscription and at the time of any additional
subscriptions) and a representation of the investor that the investor is
investing for the investor’s own account or, in lieu of such


Carey Financial, LLC
Selected Dealer Agreement    3

--------------------------------------------------------------------------------



representation, information indicating that the investor for whose account the
investment was made met the suitability standards. Selected Dealer may satisfy
its obligation by contractually requiring such information to be maintained by
the investment advisers or banks discussed above. Selected Dealer further agrees
to comply with the record keeping requirements of the Exchange Act, including,
but not limited to, Rules 17a-3 and 17a-4 promulgated under the Exchange Act.
Selected Dealer agrees to make such documents and records available to the
Dealer Manager and the Company upon request, and representatives of the
Commission, FINRA and applicable state securities administrators upon Selected
Dealer’s receipt of an appropriate document subpoena or other appropriate
request for documents from any such agency.
3.
Delivery of Prospectus and Approved Sales Literature.

(a)
Delivery of Prospectus and Approved Sales Literature. Selected Dealer will:  

(i)
deliver a Prospectus, as then supplemented or amended, to each person who
subscribes for Shares at least five business days prior to the tender of such
person’s order form, which is included as Annex B to the Prospectus (the “Order
Form”);

(ii)
promptly comply with the written request of any person for a copy of the
Prospectus, as then supplemented or amended, during the period between the
initial Effective Date and the termination of the Offering;

(iii)
deliver to any person, in accordance with applicable law or as prescribed by any
state securities administrator, a copy of any prescribed document included
within or incorporated by reference in the Registration Statement and any
supplements thereto during the course of the Offering;

(iv)
not use any sales materials in connection with the solicitation of purchasers of
the Shares except Approved Sales Literature;

(v)
to the extent the Company provides Approved Sales Literature, not use such
materials unless accompanied or preceded by the Prospectus, as then currently in
effect, and as may be supplemented in the future; and

(vi)
not give or provide any information or make any representation or warranty other
than information or representations contained in the Prospectus or the Approved
Sales Literature. Selected Dealer will not publish, circulate or otherwise use
any other advertisement or solicitation material in connection with the Offering
without the Dealer Manager’s express prior written approval.

(b)
Agency is Not Created. Nothing contained in this Agreement shall be deemed or
construed to make Selected Dealer an employee, agent, representative or partner
of the Dealer Manager or the Company, and Selected Dealer is not authorized to
act for the Dealer Manager or the Company.

(c)
Documents Must Be Accompanied or Preceded by a Prospectus. Selected Dealer will
not send or provide amendments or supplements to the Prospectus or any Approved
Sales Literature to any investor unless it has previously sent or provided a
Prospectus and all amendments and supplements thereto to that investor or has
simultaneously sent or provided a Prospectus and all amendments and supplements
thereto with such Prospectus amendment or supplement or Approved Sales
Literature.


Carey Financial, LLC
Selected Dealer Agreement    4

--------------------------------------------------------------------------------



(d)
Broker-Dealer Use Only Material. Selected Dealer will not show to or provide any
investor or reproduce any material or writing which is supplied to it by the
Dealer Manager and marked “broker-dealer use only,” institutional communication,
or otherwise bearing a legend denoting that it is not to be used in connection
with the offer or sale of Shares to members of the public.

(e)
Copies of Prospectuses and Approved Sales Literature. The Dealer Manager will
supply Selected Dealer with reasonable quantities of the Prospectus (including
any supplements thereto), as well as any Approved Sales Literature, for delivery
to investors.

(f)
Prospectus Delivery Requirement. Selected Dealer shall furnish a copy of any
revised preliminary Prospectus to each person to whom it has furnished a copy of
any previous preliminary Prospectus, and further agrees that it will mail or
otherwise deliver all preliminary and final Prospectuses required for compliance
with the provisions of Rule 15c2-8 under the Exchange Act.

4.
Submission of Orders; Right to Reject Orders.

(a)
Minimum Investment. Subject to certain individual state requirements and except
for shares issued pursuant to the DRIP, Shares may be sold only to investors who
initially purchase a minimum of $2,000 in Shares (in any combination of Class A
Shares and Class T Shares), subject to certain state requirements as described
in the Prospectus. With respect to Selected Dealer’s participation in any
resales or transfers of the Shares, Selected Dealer agrees to comply with any
applicable requirements set forth in Section 2 and to fulfill the obligations
pursuant to FINRA Rule 2310.

(b)
Escrow Agreement. Until the minimum offering of $2,000,000 in Shares has been
sold, payments for Shares shall be made by checks payable to “UMB Bank, N.A., as
Escrow Agent for Carey Watermark Investors 2 Incorporated.” During such time,
Selected Dealer shall forward original checks together with an original Order
Form, executed and initialed by the subscriber as provided for in the Order
Form, to UMB Bank, N.A. (the “Escrow Agent”) at the address provided in the
Order Form.

When Selected Dealer’s internal supervisory procedures are conducted at the site
at which the Order Form and check were initially received by Selected Dealer
from the subscriber, Selected Dealer shall transmit the Order Form and check to
the Escrow Agent by the end of the next business day following receipt of the
check and Order Form. When, pursuant to Selected Dealer’s internal supervisory
procedures, Selected Dealer’s final internal supervisory procedures are
conducted at a different location (the “Final Review Office”), Selected Dealer
shall transmit the check and Order Form to the Final Review Office by the end of
the next business day following Selected Dealer’s receipt of the Order Form and
check. The Final Review Office will, by the end of the next business day
following its receipt of the Order Form and check, forward both the Order Form
and check to the Escrow Agent. If any Order Form solicited by Selected Dealer is
rejected by the Dealer Manager or the Company, then the Order Form and check
will be returned to the rejected subscriber within 10 business days from the
date of rejection.
Once the minimum offering of $2,000,000 in Shares has been sold, subject to any
continuing escrow obligations imposed by certain states as described in the
Prospectus, payments for Shares shall be made payable to “Carey Watermark
Investors 2 Incorporated.” At such time, Selected Dealer shall forward original
checks together with an original Order Form, executed and initialed

Carey Financial, LLC
Selected Dealer Agreement    5

--------------------------------------------------------------------------------



by the subscriber as provided for in the Order Form, to Carey Watermark
Investors 2 Incorporated, c/o W. P. Carey/DST Systems, at the address provided
in the Order Form.
If the minimum offering of $2,000,000 in Shares has not been obtained within six
months from the Effective Date, which the Company may elect to extend to a date
no later than one year from the Effective Date (the “Closing Date”), pursuant to
the Escrow Agreement, the Escrow Agent shall, promptly following the Closing
Date, refund to each investor by check funds deposited in the escrow account or
shall return the instruments of payment delivered to the Escrow Agent if such
instruments have not been processed for collection prior to such time, directly
to each investor at the address provided in the list of investors.
(c)
Acceptance and Confirmation. All orders, whether initial or additional, are
subject to acceptance by and shall become effective upon confirmation by the
Company or the Dealer Manager, each of which reserve the right to reject any
order in their sole discretion for any or no reason. Orders not accompanied by
the required instrument of payment for Shares may be rejected. Issuance and
delivery of a Share will be made only after a sale of a Share is deemed by the
Company to be completed in accordance with Section 3(c) of the Dealer Manager
Agreement.  

If an order is rejected, cancelled or rescinded for any reason, then Selected
Dealer will return to the Dealer Manager any selling commissions or dealer
manager fees theretofore paid with respect to such order, and, if Selected
Dealer fails to so return any such selling commissions, the Dealer Manager shall
have the right to offset amounts owned against future commissions or dealer
manager fees due and otherwise payable to Selected Dealer (it being understood
and agreed that such right to offset shall not be in limitation of any other
rights or remedies that the Dealer Manager may have in connection with such
failure).
5.
Selected Dealer Compensation.

(a)
Selling Commissions. Subject to the terms and conditions set forth herein and in
the Dealer Manager Agreement and, subject to the volume discounts and other
special circumstances and discounts described in the “The Offering/Plan of
Distribution” section of the Prospectus, the Dealer Manager shall pay to
Selected Dealer a selling commission that differs based on whether a Class A or
Class T Share was sold. With respect to the Class A Shares, the Dealer Manager
shall pay the Selected Dealer a selling commission of 7% of the gross proceeds
from the Class A Shares sold by it and accepted and confirmed by the Company.
With respect to the Class T Shares, the Dealer Manager shall pay the Selected
Dealer a selling commission of 2% of the gross proceeds from the Class T Shares
sold by it and confirmed by the Company. Additionally, in the Dealer Manager’s
discretion, it may re-allow to the Selected Dealer an annual distribution and
shareholder servicing fee as described and paid in the Dealer Manager Agreement
and the Prospectus for the Class T Shares sold by the Selected Dealer if the
Selected Dealer has executed an addendum to this Agreement, which is attached
hereto as Schedule II.  

For purposes of this Section 6(a), Shares are “sold” only if an executed Order
Form is accepted by the Company and the Company has thereafter distributed the
selling commission to the Dealer Manager in connection with such transaction.
(b)
DRIP Sales. Selected Dealer acknowledges and agrees that no selling commissions
will be paid for sales of DRIP Shares.


Carey Financial, LLC
Selected Dealer Agreement    6

--------------------------------------------------------------------------------



(c)
Dealer Manager’s Authority to Issue Confirmation. Notwithstanding the foregoing,
it is understood and agreed that no commission shall be payable with respect to
particular Shares if the Dealer Manager or the Company rejects a proposed
subscriber’s Order Form. Accordingly, Selected Dealer shall have no authority to
issue a confirmation (pursuant to Exchange Act Rule 10b-10) to any subscriber;
such authority residing solely in the Dealer Manager, as the Dealer Manager and
processing broker-dealer.

(d)
Reallowance of Dealer Manager Fee. The Dealer Manager may, in its sole
discretion, re-allow a portion of the Dealer Manager Fee received by it to
Selected Dealer as a marketing support fee (the "Marketing Fee") for the sale of
the Class A Shares and/or Class T Shares if the Selected Dealer has executed an
addendum to this Agreement, which is attached hereto as Schedule II.  

The Dealer Manager may, in its sole discretion, request the Company to
reimburse, to Selected Dealer for reasonable accountable bona fide due diligence
expenses, provided such expenses have actually been incurred, are supported by
detailed and itemized invoices provided to the Company and the Dealer Manager,
and the Company or the Dealer Manager had theretofore given its prior written
approval of incurrence of such expenses.
(e)
Marketing Expenses. Certain marketing expenses such as Selected Dealer
conferences may be advanced to Selected Dealer and later deducted from the
portion of the Dealer Manager Fee re-allowed to that Selected Dealer. If the
Offering is not consummated, Selected Dealer will repay any such advance to the
extent not expended on marketing expenses. Any such advance shall be deducted
from the maximum amount of the Dealer Manager Fee that may otherwise be
re-allowable to Selected Dealer.  

Notwithstanding anything herein to the contrary, Selected Dealer will not be
entitled to receive any Dealer Manager Fee and/or distribution and shareholder
servicing fee which would cause the aggregate amount of selling commissions,
dealer manager fees, distribution and shareholder servicing fees and other forms
of underwriting compensation (as defined in accordance with applicable FINRA
rules) received by the Dealer Manager and all Selected Dealers to exceed 10.0%
of the gross proceeds raised from the sale of Shares in the Primary Offering.
(f)
Limitations on Dealer Manager’s Liability for Commissions. The Company will not
be liable or responsible to any Selected Dealer for the payment of any selling
commissions or any reallowance of fees to Selected Dealer, it being the sole and
exclusive responsibility of the Dealer Manager for the payment of selling
commissions or any reallowance to Selected Dealer.  

Selected Dealer hereby waives any and all rights to receive payments of
commissions, the Marketing Fee and the distribution and shareholder servicing
fee, if applicable, until the Dealer Manager is in receipt of the selling
commissions, the Marketing Fee and the distribution and shareholder servicing
fee. Selected Dealer acknowledges and agrees that the Dealer Manager’s liability
for commissions (including the Marketing Fee and distribution and shareholder
servicing fee, if any) payable to Selected Dealer is limited solely to
commissions received and the portion of the Dealer Manager fee which represents
the Marketing Fee and the distribution and shareholder servicing fee received by
the Dealer Manager from the Company in connection with Selected Dealer’s sale of
Shares.
(g)
RIA Sales. In the event Selected Dealer has an affiliated registered investment
advisor (“RIA”) which is recommending the purchase of Class A Shares to an
investor who has agreed to pay compensation for investment advisory or other
financial services and the Selected Dealer elects to


Carey Financial, LLC
Selected Dealer Agreement    7

--------------------------------------------------------------------------------



waive the sales commission of 7.0% and the Marketing Fee, neither of which will
be paid on the sale, then the Selected Dealer must execute the RIA Addendum
which is attached hereto as Schedule III.
6.
Reserved Shares. The number of Shares, if any, to be reserved for sale by each
Selected Dealer may be decided by the mutual agreement, from time to time, of
the Dealer Manager and the Company. The Dealer Manager reserves the right to
notify Selected Dealer by United States mail or by other means of the number of
Shares reserved for sale by Selected Dealer, if any. Such Shares will be
reserved for sale by Selected Dealer until the time specified in the Dealer
Manager’s notification to Selected Dealer. Sales of any reserved Shares after
the time specified in the notification to Selected Dealer or any requests for
additional Shares will be subject to rejection in whole or in part.

7.
Blue Sky Qualification.

(a)
Notice of Blue Sky Qualification. The Dealer Manager will inform Selected Dealer
as to the jurisdictions in which the Dealer Manager has been advised by the
Company that the Shares have been qualified for sale or are exempt under the
respective securities or “blue sky” laws of such jurisdictions, but the Dealer
Manager has not assumed and will not assume any obligation or responsibility as
to Selected Dealer’s right to act as a broker and/or dealer with respect to the
Shares in any such jurisdiction. Selected Dealer agrees that Selected Dealer
will not make any offers or sell any Shares except in states in which the Dealer
Manager may advise Selected Dealer that the Offering has been qualified or is
exempt and in which Selected Dealer is legally qualified to make offers and
further agrees to assure that each person to whom Selected Dealer sells Shares
(at both the time of the initial purchase as well as at the time of any
subsequent purchases) meets any special suitability standards which apply to
sales in a particular jurisdiction, as described in the Blue Sky Survey and the
Order Form.  

Neither the Dealer Manager nor the Company assume any obligation or
responsibility in respect of the qualification of the Shares covered by the
Prospectus under the laws of any jurisdiction or Selected Dealer’s qualification
to act as a broker and/or dealer with respect to the Shares in any jurisdiction.
The Blue Sky Survey which has been or will be furnished to Selected Dealer
indicates the jurisdictions in which it is believed that the offer and sale of
Shares covered by the Prospectus is exempt from, or requires action under, the
applicable blue sky or securities laws thereof, and what action, if any, has
been taken with respect thereto.
(b)
Selected Dealer’s Compliance Obligation. It is understood and agreed that under
no circumstances will Selected Dealer, as a Selected Dealer, engage in any
activities hereunder in any jurisdiction in which Selected Dealer may not
lawfully so engage or in any activities in any jurisdiction with respect to the
Shares in which Selected Dealer may lawfully so engage unless Selected Dealer
have complied with the provisions hereof.

8.
Dealer Manager’s Authority. Subject to the Dealer Manager Agreement, the Dealer
Manager shall have full authority to take such action as it may deem advisable
with respect to all matters pertaining to the Offering or arising thereunder.
The Dealer Manager shall not be under any liability to Selected Dealer (except
(i) for its own lack of good faith and (ii) for obligations expressly assumed by
the Dealer Manager hereunder) for or in respect of the validity or value of or
title to, the Shares; the form of, or the statements contained in, or the
validity of, the Registration Statement, the Prospectus or any amendment or
supplement thereto, or any other instrument executed by the Company or by
others; the form or validity of the Dealer Manager Agreement or this Agreement;
the delivery of the Shares; the performance by the Company or by others of any
agreement on its or their part; the qualification of the Shares for sale under
the laws of any


Carey Financial, LLC
Selected Dealer Agreement    8

--------------------------------------------------------------------------------



jurisdiction; or any matter in connection with any of the foregoing; provided,
however, that nothing in this paragraph shall be deemed to relieve the Company
or the Dealer Manager from any liability imposed by the Securities Act. No
obligations or liability on the part of the Company or the Dealer Manager shall
be implied or inferred herefrom.
9.
Indemnification.

(a)
Incorporation of Indemnification Obligations Under the Dealer Manager Agreement.
Under the Dealer Manager Agreement, the Company has agreed to indemnify Selected
Dealer and the Dealer Manager and each of their respective Indemnified Parties,
in certain instances and against certain liabilities, including liabilities
under the Securities Act in certain circumstances. Selected Dealer hereby agrees
to indemnify the Company and each of its Indemnified Parties as provided in the
Dealer Manager Agreement and to indemnify the Dealer Manager to the extent and
in the manner that Selected Dealer agrees to indemnify the Company in the Dealer
Manager Agreement.

(b)
Selected Dealer’s Hold Harmless Obligation. In furtherance of, and not in
limitation of the foregoing, Selected Dealer will indemnify, defend and hold
harmless the Dealer Manager and the Company, and their officers, directors,
employees, members, partners, affiliates, agents and representatives, and each
person, if any, who controls such entity within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, and each person who has signed
the Registration Statement (“Indemnified Parties”), from and against any losses,
claims, damages or liabilities to which any of the Indemnified Parties may
become subject, under the Securities Act or the Exchange Act, or otherwise,
insofar as such losses, claims and expenses (including the reasonable legal and
other expenses incurred in  investigating and defending any such claims or
liabilities), damages or liabilities (or actions in respect thereof) arise out
of or are based upon:

(i)
in whole or in part, any material inaccuracy in the representations or
warranties contained in this Agreement or any material breach of a covenant
contained herein by Selected Dealer;

(ii)
any untrue statement or any alleged untrue statement of a material fact
contained in any Registration Statement or any post-effective amendment thereto
or in the Prospectus or any amendment or supplement to the Prospectus; or in any
Approved Sales Literature; or any Blue Sky Application or other document
executed by the Company or on its behalf specifically for the purpose of
qualifying any or all of the Shares for sale under the securities laws of any
jurisdiction or based upon written information furnished by the Company under
the securities laws thereof;

(iii)
the omission or alleged omission to state a material fact required to be stated
in the Registration Statement or any post-effective amendment thereof to make
the statements therein not misleading or the omission or alleged omission to
state a material fact required to be stated in the Prospectus or any amendment
or supplement to the Prospectus to make the statements therein, in light of the
circumstances under which they were made, not misleading, provided, however,
that in each case described in clauses (ii) and (iii) to the extent, but only to
the extent, that such untrue statement or omission was made in reliance upon and
in conformity with written information furnished to the Company or the Dealer
Manager by Selected Dealer specifically for use with reference to Selected
Dealer in the preparation of the Registration Statement or any such
post-effective amendments thereof or the Prospectus or any such amendment
thereof or supplement thereto;


Carey Financial, LLC
Selected Dealer Agreement    9

--------------------------------------------------------------------------------



(iv)
any use of sales literature, including “broker dealer use only” or institutional
materials, by Selected Dealer that is not Approved Sales Literature;

(v)
any untrue statement made by Selected Dealer or Selected Dealer’s
representatives or agents or omission by Selected Dealer or Selected Dealer’s
representatives or agents to state a fact necessary in order to make the
statements made, in light of the circumstances under which they were made, not
misleading in connection with the offer and sale of the Shares in each case,
other than statements or omissions made in conformity with the Registration
Statement, Prospectus, Approved Sales Literature or any other materials or
information furnished by or on behalf of the Company; or

(vi)
any failure by Selected Dealer to comply with applicable laws governing money
laundry abatement and anti-terrorist financing efforts in connection with the
Offering, including applicable FINRA Rules, Exchange Act Rules and Regulations
and the USA PATRIOT Act of 2001 (the “PATRIOT Act”).  

Selected Dealer will reimburse the aforesaid parties for any reasonable legal or
other expenses incurred in connection with investigation or defense of such
loss, claim, damage, liability or action. This indemnity agreement will be in
addition to any liability which Selected Dealer may otherwise have.
(c)
Notice of Claim. Promptly after receipt by any indemnified party under this
Section 10 of notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against any indemnifying party
under this Section 10, promptly notify the indemnifying party of the
commencement thereof; provided, however, the failure to give such notice shall
not relieve the indemnifying party of its obligations hereunder except to the
extent it shall have been prejudiced by such failure.  

In case any such action is brought against any indemnified party, and it
notifies an indemnifying party of the commencement thereof, the indemnifying
party will be entitled, to the extent it may wish, jointly with any other
indemnifying party similarly notified, to participate in the defense thereof,
with separate counsel. Such participation shall not relieve such indemnifying
party of the obligation to reimburse the indemnified party for reasonable legal
and other expenses incurred by such indemnified party in defending itself,
except for such expenses incurred after the indemnifying party has deposited
funds sufficient to effect the settlement, with prejudice, of, and unconditional
release of all liabilities from, the claim in respect of which indemnity is
sought. Any such indemnifying party shall not be liable to any such indemnified
party on account of any settlement of any claim or action effected without the
consent of such indemnifying party, such consent not to be unreasonably withheld
or delayed.
(d)
Reimbursement. An indemnifying party under Section 10 of this Agreement shall be
obligated to reimburse an indemnified party for reasonable legal and other
expenses as follows: the indemnifying party shall pay all legal fees and
expenses reasonably incurred by the indemnified party in the defense of such
claims or actions; provided, however, that the indemnifying party shall not be
obligated to pay legal expenses and fees to more than one law firm in connection
with the defense of similar claims arising out of the same alleged acts or
omissions giving rise to such claims notwithstanding that such actions or claims
are alleged or brought by one or more parties against more than one indemnified
party.  


Carey Financial, LLC
Selected Dealer Agreement    10

--------------------------------------------------------------------------------



If such claims or actions are alleged or brought against more than one
indemnified party, then the indemnifying party shall only be obliged to
reimburse the expenses and fees of the one law firm (in addition to local
counsel) that has been participating by a majority of the indemnified parties
against which such action is finally brought; and in the event a majority of
such indemnified parties is unable to agree on which law firm for which expenses
or fees will be reimbursable by the indemnifying party, then payment shall be
made to the first law firm of record representing an indemnified party against
the action or claim.  Such law firm shall be paid only to the extent of services
performed by such law firm and no reimbursement shall be payable to such law
firm on account of legal services performed by another law firm.
10.
Contribution. If the indemnification provided for in Section 10 hereof is for
any reason unavailable to or insufficient to hold harmless an indemnified party
in respect of any losses, liabilities, claims, damages or expenses referred to
therein, the contributions provisions set forth in Section 8 of the Dealer
Manager Agreement shall be applicable.

11.
Company as Party to Agreement. The Company shall be a third party beneficiary of
Selected Dealer’s representations, warranties, covenants and agreements
contained in Sections 10 and 11. The Company shall have all enforcement rights
in law and in equity with respect to those portions of this Agreement as to
which it is third party beneficiary.

12.
Privacy Laws; Compliance.

(a)
Selected Dealer agrees to:

(i)
abide by and comply with (A) the privacy standards and requirements of the
Gramm-Leach-Bliley Act of 1999 (the “GLB Act”); B) the privacy standards and
requirements of any other applicable federal or state law; and  (C) Selected
Dealer’s own internal privacy policies and procedures, each as may be amended
from time to time;

(ii)
refrain from the use or disclosure of nonpublic personal information (as defined
under the GLB Act) of all customers, except as necessary to service the
customers or as otherwise necessary or required by applicable law; and

(iii)
determine which customers have opted out of the disclosure of nonpublic personal
information by periodically reviewing and, if necessary, retrieving an
aggregated list of such customers (the “List”) as provided by each to identify
customers that have exercised their opt-out rights.  

If either party uses or discloses nonpublic personal information of any customer
for purposes other than servicing the customer, or as otherwise required by
applicable law, that party will consult the List to determine whether the
affected customer has exercised his or her opt-out rights. Each party
understands that it is prohibited from using or disclosing any nonpublic
personal information of any customer that is identified on the List as having
opted out of such disclosures.
13.
Anti-Money Laundering Compliance Programs. Selected Dealer represents to the
Dealer Manager and to the Company that it has established and implemented an
anti-money laundering compliance program (“AML Program”) in accordance with
Section 352 of the PATRIOT Act and FINRA Rule 3310, that complies with
applicable anti-money laundering laws and regulations, including, but not
limited to, the customer identification program requirements of Section 326 of
the PATRIOT Act, and the suspicious activity reporting requirements of Section
356 of the PATRIOT Act, and the laws, regulations and


Carey Financial, LLC
Selected Dealer Agreement    11

--------------------------------------------------------------------------------



Executive Orders administered by the Office of Foreign Assets Control (“OFAC”)
of the U.S. Department of Treasury (collectively, “AML/OFAC Laws”). The Selected
Dealer hereby covenants to remain in compliance with the AML/OFAC Laws and
shall, upon request by the Dealer Manager and/or the Company, provide a
certification to the Dealer Manager and/or the Company that, as of the date of
such certification, its AML Program is compliant with the AML/OFAC Laws.
Upon request by the Dealer Manager and/or the Company at any time, Selected
Dealer will (i) furnish a written copy of its AML Program, or a summary of its
AML Program, to the Dealer Manager and/or the Company for review, and (ii)
furnish any information that the Dealer Manager and/or the Company may request
to satisfy applicable AML/OFAC laws.
14.
Miscellaneous.

(a)
Ratification of Dealer Manager Agreement. Selected Dealer hereby authorizes and
ratifies the execution and delivery of the Dealer Manager Agreement by the
Dealer Manager as Dealer Manager for itself and on behalf of all Selected
Dealers (including Selected Dealer party hereto) and authorizes the Dealer
Manager to agree to any variation of its terms or provisions and to execute and
deliver any amendment, modification or supplement thereto. Selected Dealer
hereby agrees to be bound by all provisions of the Dealer Manager Agreement
relating to Selected Dealers. Selected Dealer also authorizes the Dealer Manager
to exercise, in the Dealer Manager’s discretion, all the authority or discretion
now or hereafter vested in the Dealer Manager by the provisions of the Dealer
Manager Agreement and to take all such actions as the Dealer Manager may believe
desirable in order to carry out the provisions of the Dealer Manager Agreement
and of this Agreement.

(b)
Termination. This Agreement, except for the provisions of Sections 9 (Dealer
Manager’s Authority), 10 (Indemnification), 11 (Contribution), 12 (Company as
Party to Agreement), 13 (Privacy Laws; Compliance) and this Section 15
(Miscellaneous), may be terminated at any time by either party hereto by two
days’ prior written notice to the other party and, in all events, this Agreement
shall terminate on the termination date of the Dealer Manager Agreement, except
for the provisions of Sections 9, 10, 11, 12, 13 and this Section 15.

(c)
Communications. Any communications from Selected Dealer should be in writing
addressed to the Dealer Manager at:

Carey Financial, LLC
50 Rockefeller Plaza
New York, New York 10020
Facsimile No.: (212) 492-8922
Attention: Mark Goldberg
with a copy to:
Kunzman & Bollinger, Inc.
5100 N. Brookline Avenue, Suite 600
Oklahoma City, Oklahoma 73112
Facsimile No: (405) 942-3501
Attention: Wallace W. Kunzman, Jr.

Carey Financial, LLC
Selected Dealer Agreement    12

--------------------------------------------------------------------------------



Any notice from the Dealer Manager to Selected Dealer shall be deemed to have
been duly given if mailed, communicated by electronic delivery or facsimile or
delivered by overnight courier to Selected Dealer at Selected Dealer’s address
shown below.
(d)
No Partnership. Nothing herein contained shall constitute the Dealer Manager,
Selected Dealer, the other Selected Dealers or any of them as an association,
partnership, limited liability company, unincorporated business or other
separate entity.

(e)
Notice of Registration Statement Effectiveness. If this Agreement is executed
before the initial Effective Date, then the Dealer Manager will notify Selected
Dealer in writing when the initial Effective Date has occurred. Selected Dealer
agrees that Selected Dealer will not make any offers to sell the Shares or
solicit purchasers for the Shares until Selected Dealer has received such
written notice of the initial Effective Date from the Dealer Manager or the
Company. This Agreement shall be effective for all sales by Selected Dealer on
and after the initial Effective Date.

(f)
Transfer Agent. The Company may authorize its transfer agent to provide
information to the Dealer Manager and Selected Dealer regarding record holder
information about the clients of Selected Dealer who have invested with the
Company on an on-going basis for so long as Selected Dealer has a relationship
with such client. Selected Dealer shall not disclose any password for a
restricted website or portion of a website provided to Selected Dealer in
connection with the Offering and shall not disclose to any person, other than an
officer, director, employee or agent of Selected Dealer, any material downloaded
from such restricted website or portion of a restricted website.

(g)
Assignment. Selected Dealer shall have no right to assign this Agreement or any
of its rights hereunder or to delegate any of its obligations. Any purported
assignment or delegation by Selected Dealer shall be null and void. The Dealer
Manager shall have the right to assign any or all of its rights and obligations
under this Agreement by written notice, and Selected Dealer shall be deemed to
have consented to such assignment by execution hereof. Dealer Manager shall
provide written notice of any such assignment to Selected Dealer.

(h)
Counterparts. This Agreement may be executed (including by facsimile
transmission) with counterpart signature pages or in counterpart copies, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument comprising this Agreement.

(i)
Invalidity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the other provisions hereof, and this Agreement shall
be construed in all respects as if such invalid or unenforceable provision were
omitted.

(j)
Strict Performance. The failure of any party to insist upon or enforce strict
performance by any other party of any provision of this Agreement or to exercise
any right under this Agreement shall not be construed as a waiver or
relinquishment to any extent of such party’s right to assert or rely upon any
such provision or right in that or any other instance; rather, such provision or
right shall be and remain in full force and effect.

If the foregoing is in accordance with Selected Dealer’s understanding and
agreement, please sign and return the attached duplicate of this Agreement.
Selected Dealer’s indicated acceptance thereof shall constitute a binding
agreement between Selected Dealer and the Dealer Manager.
DEALER MANAGER:

Carey Financial, LLC
Selected Dealer Agreement    13

--------------------------------------------------------------------------------



CAREY FINANCIAL, LLC
By:        
Name:        
Title:        
The undersigned dealer confirms its agreement to act as a Selected Dealer
pursuant to all the terms and conditions of the above Selected Dealer Agreement
and the attached Dealer Manager Agreement. The undersigned dealer hereby
represents that it will comply with the applicable requirements of the
Securities Act and the Exchange Act and the published rules and regulations of
the Commission thereunder, and applicable blue sky or other state securities
laws. The undersigned dealer represents and warrants that the undersigned dealer
is duly registered as a broker-dealer under the provisions of the Exchange Act
and the Exchange Act Rules and Regulations or is exempt from such registration.
The undersigned dealer confirms that it and each salesperson acting on its
behalf are members in good standing of FINRA and duly licensed by each
regulatory authority in each jurisdiction in which the undersigned dealer or
such salesperson will offer and sell Shares, or are exempt from registration
with such authorities. The undersigned dealer hereby represents that it will
comply with the Rules of FINRA and all rules and regulations promulgated by
FINRA.
Check each applicable box below:
•
Check this box if electing to sell Class A Shares. 

•
Check this box if electing to sell Class T Shares. 

Dated: ____________, 2015        
Name of Selected Dealer
    
Federal Identification Number
By:        
Name:        
Authorized Signatory
Kindly have checks representing commissions forwarded as follows (if different
than above): (Please type or print)
Name of Firm:        
Address:        
Street
    
City
    
State and Zip Code
    
(Area Code) Telephone No.
Attention:        

Carey Financial, LLC
Selected Dealer Agreement    14

--------------------------------------------------------------------------------



SCHEDULE I
TO
SELECTED DEALER AGREEMENT WITH
CAREY FINANCIAL, LLC
Selected Dealer represents and warrants that it is currently licensed as a
broker-dealer in the following jurisdictions:
o    Alabama
o    Nebraska
o    Alaska
o    Nevada
o    Arizona
o    New Hampshire
o    Arkansas
o    New Jersey
o    California
o    New Mexico
o    Colorado
o    New York
o    Connecticut
o    North Carolina
o    Delaware
o    North Dakota
o    District of Columbia
o    Ohio
o    Florida
o    Oklahoma
o    Georgia
o    Oregon
o    Hawaii
o    Pennsylvania
o    Idaho
o    Puerto Rico
o    Illinois
o    Rhode Island
o    Indiana
o    South Carolina
o    Iowa
o    South Dakota
o    Kansas
o    Tennessee
o    Kentucky
o    Texas
o    Louisiana
o    Utah
o    Maine
o    Vermont
o    Maryland
o    Virgin Islands
o    Massachusetts
o    Virginia
o    Michigan
o    Washington
o    Minnesota
o    West Virginia
o    Mississippi
o    Wisconsin
o    Missouri
o    Wyoming
o    Montana
 




Carey Financial, LLC
Selected Dealer Agreement    15

--------------------------------------------------------------------------------



SCHEDULE II
ADDENDUM TO SELECTED DEALER AGREEMENT
The following reflects the Marketing Fee and/or Distribution and Shareholder
Servicing Fee as agreed upon between Carey Financial, LLC (the “Dealer Manager”)
and the Selected Dealer, effective [_______], 2015 in connection with sales of
Shares of Carey Watermark Investors 2 Incorporated (the “Company”) by the
Selected Dealer, excluding Shares issued under the Company’s distribution
reinvestment plan.
Check each applicable box below:
•
Check this box if electing to sell Class A Shares.

If the Selected Dealer elects to sell Class A Shares, it may qualify to receive
a Marketing Fee, of up to ___% per Class A Share sold.
•
Check this box if electing to sell Class T Shares.

If the Selected Dealer elects to sell Class T Shares, it may qualify to receive
a Marketing Fee, of up to ___% per Class T Share sold.
If the Selected Dealer elects to sell Class T Shares, it will qualify to receive
the Annual Distribution and Shareholder Servicing Fee for the Class T Shares
that it sells, which is calculated annually in an amount equal to 1% of the
purchase price per Class T Share or, once reported, the amount of the estimated
NAV per share for the Class T Shares. The Annual Distribution and Shareholder
Servicing Fee will accrue daily and be paid quarterly in arrears as described in
the Prospectus. The Dealer Manager will reallow the Distribution and Shareholder
Servicing Fee to the Selected Dealer who sold the Class T Shares to the extent
the Selected Dealer Agreement with such Selected Dealer provides for such a
reallowance. Notwithstanding, upon the date, if any, the Dealer Manager is
notified that the Selected Dealer who sold the Class T Shares giving rise to the
Distribution and Shareholder Servicing Fee is no longer the broker-dealer of
record with respect to such Class T Shares, then such Selected Dealer’s
entitlement to the Distribution and Shareholder Servicing Fee related to such
Class T Shares shall cease, and such Selected Dealer shall not receive the
Distribution and Shareholder Servicing Fee for any portion of the quarter in
which such Selected Dealer is not the broker-dealer of record on the last day of
the quarter. Thereafter, such Distribution and Shareholder Servicing Fee may be
reallowed by the Dealer Manager to the then-current broker-dealer of record of
the Class T Shares, if any, if such broker-dealer of record has been designated
and has entered into a Selected Dealer Agreement with the Dealer Manager that
provides for such reallowance. All determinations regarding the reallowance of
the Distribution and Shareholder Servicing Fee will be made by the Dealer
Manager in good faith in its sole discretion. The Selected Dealer agrees to
promptly notify the Dealer Manager upon becoming aware that it is no longer the
broker-dealer of record to any or all of the Class T Shares held by the Selected
Dealer.
Payment of the Annual Distribution and Shareholder Servicing Fee with respect to
the Class T Shares sold in the Primary Offering will terminate on the earlier of
(i) the date at which, in the aggregate, underwriting compensation from all
sources, including the Annual Distribution and Shareholder Servicing Fee, any
organization and offering fee paid for underwriting and underwriting
compensation paid by the sponsor and its affiliates, equals 10% of the gross
proceeds from the Primary Offering (i.e., the gross proceeds from the offering
of Class A and Class T Shares excluding proceeds from sales pursuant to the
distribution reinvestment plan), calculated as of the same date that the Company
calculates the aggregate Distribution and Shareholder Servicing Fee; and (ii)
the sixth anniversary of the last day of the fiscal quarter in which the Primary
Offering (excluding the DRIP) terminates.

Carey Financial, LLC
Selected Dealer Agreement    16

--------------------------------------------------------------------------------



Eligibility to receive the Marketing Fee is conditioned upon the Selected
Dealer’s compliance with one or more of the following conditions. Any
determination regarding the Selected Dealer’s compliance with the listed
conditions will be made by the Dealer Manager, in its sole discretion.
1.
The Selected Dealer has internal marketing and support personnel (telemarketers,
marketing director, etc.) who assist the Dealer Manager’s marketing team;

2.
The Selected Dealer has and uses internal marketing communications vehicle(s) to
promote the Company. Vehicles may include, but are not restricted to,
newsletters, conference calls, internal mail, etc.;

3.
The Selected Dealer will respond to investors’ inquiries concerning monthly
statements, valuations, distribution rates, tax information, annual reports,
reinvestment and redemption rights and procedures, the financial status of the
Company and the real estate markets in which the Company has invested;

4.
The Selected Dealer will assist investors with reinvestments and redemptions;
and/or

5.
The Selected Dealer will provide other services requested by investors from time
to time and will maintain the technology necessary to adequately service
investors.

IN WITNESS WHEREOF, the parties have executed this Schedule II on the date and
year shown above.
SELECTED DEALER:
DEALER MANAGER:


(Name of Selected Dealer)
CAREY FINANCIAL, LLC
By:     
Name:
Title:
By:     
Name:
Title:




Carey Financial, LLC
Selected Dealer Agreement    17

--------------------------------------------------------------------------------



SCHEDULE III
RIA ADDENDUM TO SELECTED DEALER AGREEMENT
1.
Covenants of the Selected Dealer. The Selected Dealer covenants, warrants and
represents, during the full term of this Agreement, that:

(a)
The RIA is affiliated with the Selected Dealer.

(b)
Any investment advisor representative of the Selected Dealer’s affiliated RIA
who recommends a purchase of Class A Shares to an investor must also be
associated with the Selected Dealer as a registered representative and be
supervised by the Selected Dealer pursuant to the requirements set forth in the
Selected Dealer Agreement.

(c)
The sale of any Class A Shares that are recommended by its affiliated RIA must
be made by the Selected Dealer pursuant to the Selected Dealer Agreement and
reflected on the books and records of the Selected Dealer, regardless of whether
the Class A Shares are held with a custodian.

(d)
The Selected Dealer shall review and approve the investor’s account with its
affiliated RIA as well as the transaction involving the sale of the Company’s
Class A Shares to the investor, including but not limited to, the activities of
its registered representative who also is dually licensed with its affiliated
RIA as an investment advisor representative.

(e)
The Selected Dealer shall review and approve any outside custodial arrangement
in connection with any purchase of Class A Shares recommended by its affiliated
RIA.

(f)
The Selected Dealer’s affiliated RIA is registered as an investment advisor
under the Investment Advisers Act.

(g)
The Selected Dealer’s affiliated RIA shall comply with all applicable federal
and state securities laws, including, without limitation, the disclosure
requirements of the Investment Advisers Act, and the provisions thereof
requiring disclosure of the compensation to be paid to the RIA.

(h)
The Selected Dealer’s affiliated RIA shall maintain the records required by
Section 204 of the Investment Advisers Act, and Rule 204-2 thereunder in the
form and for the periods required thereby.

IN WITNESS WHEREOF, the parties have executed this Schedule III on the date and
year shown above.
SELECTED DEALER:
DEALER MANAGER:


(Name of Selected Dealer)
CAREY FINANCIAL, LLC
By:     
Name:
Title:
By:     
Name:
Title:




Carey Financial, LLC
Selected Dealer Agreement    18